  Case 1:20-cv-01770-MAK Document 4 Filed 01/06/21 Page 1 of 1 PageID #: 67



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

                                   _________________

                               PHILIP R. SHAWE, ET AL.

                                              v.

                                 ANDRE G. BOUCHARD

                           CIVIL ACTION NO. 1:20-CV-01770

                                  ___________________

                        DESIGNATION OF DISTRICT JUDGE

                                 ____________________

       Pursuant to 28 U.S.C. § 292(b), and finding that it is in the public interest to do so,

I do hereby designate and assign the Honorable Mark A. Kearney of the United States

District Court for the Eastern District of Pennsylvania for such a period as is necessary

for the disposition of the above-entitled matter.




                                                    s/ D. Brooks Smith__________
                                                    D. Brooks Smith, Chief Judge
                                                    United States Court of Appeals
                                                    For the Third Circuit



Dated: January 6, 2021
